Citation Nr: 1513662	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-35 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.  

2.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for polycystic ovary syndrome.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2001 to August 2001 and from September 2004 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

The issues of service connection for headaches, polycystic ovary syndrome, and disabilities of the right hip and knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while in service.  

2.  The Veteran has a current diagnosis of tinnitus which has been chronic since service separation and is related to in-service injury.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

The Veteran seeks service connection for tinnitus.  She asserts she has tinnitus as a result of noise exposure during service, to include exposure to explosions, engine noises, and gunfire.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In the present case, the Veteran was a combat medic while serving on active duty in Iraq.  She has reported exposure to such acoustic trauma as engine noises, gun fire, and explosions.  On an August 2005 post-deployment health assessment, the Veteran reported a history of ringing in the ears during her deployment, but denied any such current symptoms.  On initial post-service separation VA examination in April 2006, she denied any symptomatology of either ear.  In April 2009, however, she sought treatment for bilateral tinnitus.  Tinnitus was diagnosed.  

The Board notes that the Veteran served as a combat medic during service and has subsequently received training as a registered nurse (RN); as such, she is competent to discuss certain matters requiring medical expertise.  The Board further finds the Veteran's assertions of the initial onset of tinnitus during service and her reports that she has experienced intermittent tinnitus symptomatology since service, in the context of the demonstrated in-service acoustic trauma and a current diagnosis, are sufficient to place in equipoise the question of whether the current bilateral tinnitus was incurred in service and are etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus was incurred in service and the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran seeks service connection for polycystic ovary syndrome, headaches, and disabilities of the right knee and hip.  

Regarding the service connection claim for disabilities of the right knee and hip, electronic records indicate the Veteran was afforded an orthopedic examination in January 2015.  This examination was completed by "MSLA, under the national DEM contract", according to the electronic file.  Copies of this examination report have not been associated with either the physical or electronic claims file, however.  As these records are potentially pertinent, they must be obtained prior to any final adjudication by the Board.  

Next, the Veteran seeks service connection for headaches.  She was scheduled for a VA examination in June 2010.  It appears, however, that notification of this examination was sent to the wrong address.  Therefore, the Veteran should be rescheduled for a new VA examination to determine the etiology of her headaches.  

Finally, the Veteran seeks service connection for polycystic ovary syndrome.  VA treatment records confirm a current diagnosis of this disorder.  Moreover, the Veteran, who is a registered nurse, has alleged onset of this disorder during service or as due to a disease, injury, or chemical exposure incurred therein.  The Board finds this evidence sufficient to afford her a VA medical examination and opinion in the development of her claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the January 2015 orthopedic examinations afforded the Veteran.  If no such reports are available, that fact must be noted for the record.  

2.  Request any pertinent medical records not already received from the Loma Linda VA Healthcare System and any other VA facilities at which the Veteran has received treatment for the disabilities on appeal.  

3.  Schedule the Veteran for a VA examination to ascertain the current nature and etiology of her reported headaches.  The claims folder must be made available for review in connection with this examination.  After reviewing the claims folder and examining the appellant, the examiner must: 

a.  Indicate whether chronic headaches or any distinct headache-related disabilities are currently shown, and;

b.  State whether it is at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in service or is otherwise related to service, or is due to or caused or aggravated by a service-connected disability.  

A complete rationale for all opinions expressed must be provided.  

4.  Schedule the Veteran for a VA examination to ascertain the current nature and etiology of her reported polycystic ovary syndrome, or any other genitourinary disability.  The claims folder must be made available for review in connection with this examination.  After reviewing the claims folder and examining the appellant, the examiner must: 

a.  Indicate whether polycystic ovary syndrome is currently shown, and;

b.  State whether it is at least as likely as not (50 percent or more probability) that any diagnosed genitourinary disability had its onset in service or is otherwise related to service.  

A complete rationale for all opinions expressed must be provided.  

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


